Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS was considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-68 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for estimating navigation time.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).).
Step 1: Does the Claim Fall within a Statutory Cateqory?
Yes, with respect to claims 37-68, which recite a method, apparatus or medium that include at least one step. The system is therefore directed to the statutory class of machine or manufacture. Claims and specification disclose a method, devise, processor, processing device or medium for controlling auto-exploration by a robotic vehicle.
Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and recite additional elements in bold:
A method of controlling auto-exploration by a robotic vehicle, comprising: classifying, by a processor of the robotic vehicle, areas in proximity to the robotic vehicle as feature-rich or feature-poor based on environmental features identified in captured images; selecting, by the processor, a target position based, at least in part, on a feature classification level of areas proximate to the robotic vehicle; and determining, by the processor, a path to the target position based on the feature classification level of areas proximate to the robotic vehicle, a distance between the robotic vehicle and the target position, and a rotation angle parameter associated with the path.
 The method of claim 37, further comprising: moving the robotic vehicle part way along the determined path to the selected target position; determining, by the processor, a pose of the robotic vehicle; determining, by the processor, whether the robotic vehicle has reached the target position based, at least in part, on the determined pose of the robotic vehicle; and in response to determining that the robotic vehicle has not reached the target position: classifying, by the processor, areas in proximity to the pose as feature-rich or feature-poor based on environmental features identified in captured images; determining, by the processor, whether the determined path traverses an area in which the feature classification level is less than an acceptable threshold; and determining, by the processor, a new path from the pose of the robotic vehicle to the target position based, at least in part, on the feature classification level of areas proximate to the pose.
(New) The method of claim 37, wherein selecting the target position based, at least in part, on the feature classification level of areas proximate to the robotic vehicle comprises:  2 Docket No. 175029 / 1376-2174Preliminary Amendment identifying, by the processor, a plurality of accessible frontiers in a map of the robotic vehicle’s location; determining, by the processor, respective frontier centers of the identified plurality of frontiers; and selecting, by the processor, a frontier from the identified plurality of accessible frontiers based, at least in part, on the feature classification level of areas along paths to the respective frontier centers.  
(New) The method of claim 37, wherein determining a path to the target position comprises: determining, by the processor, a plurality of accessible paths from the robotic vehicle to the target position; determining, by the processor, feature classification levels of areas traversed by each of the plurality of accessible paths; determining, by the processor, a distance of each of the plurality of accessible paths from the robotic vehicle to the target position; determining, by the processor, a number of rotations and angles of the rotations in each of the plurality of accessible paths between the robotic vehicle and the target position; and selecting, by the processor, one of the plurality of accessible paths to the target position based on the feature classification level of areas traversed by each path, the determined distance of each path, and the determined number of rotations and angles of the rotations in each path.  
(New) The method of claim 37, further comprising: capturing, by an image sensor of the robotic vehicle, an image of an environment; executing, by the processor, tracking on the captured image to obtain a current pose of the robotic vehicle; determining, by the processor, whether the current pose of the robotic vehicle was obtained; determining, by the processor, whether the robotic vehicle’s current location is a previously visited location in response to determining that the current pose of the robotic vehicle was not obtained; and  3 Docket No. 175029 / 1376-2174Preliminary Amendment performing, by the processor, target-less initialization using the captured image in response to determining that the robotic vehicle’s current location is not a previously visited location.  
(New) The method of claim 41, further comprising in response to determining that the robotic vehicle’s current location is a previously visited location: executing, by the processor, re-localization on the captured image to obtain the current pose of the robotic vehicle; determining, by the processor, whether the current pose of the robotic vehicle was obtained; determining, by the processor, whether a number of failed attempts to obtain the current pose of the robotic vehicle exceeds an attempt threshold in response to determining that the current pose of the robotic vehicle was not obtained; and performing, by the processor, target-less initialization in response to determining that the number of failed attempts to obtain the current pose of the robotic vehicle exceeds the attempt threshold.  
(New) The method of claim 42, wherein performing target-less initialization using the captured image comprises: determining, by the processor, whether the robotic vehicle’s location is in an area that is classified as feature-rich; and executing target-less initialization on the captured image to obtain the current pose of the robotic vehicle in response to determining that the robotic vehicle’s location is in an area that is classified as feature-rich.  
(New) The method of claim 43, further comprising moving the robotic vehicle, by the processor, without capturing images for a period of time in response to determining that the robotic vehicle’s location is in an area that is not classified as feature-rich.  
(New) A robotic vehicle, comprising: an image sensor configured to capture images of an environment; and a processor coupled to the image sensor and configured with processor-executable instructions to perform operations comprising:  4 Docket No. 175029 / 1376-2174Preliminary Amendment classifying areas in proximity to the robotic vehicle as feature-rich or feature- poor based on environmental features identified in images; selecting a target position based, at least in part, on a feature classification level of areas proximate to the robotic vehicle; and determining a path to the target position based on the feature classification level of areas proximate to the robotic vehicle, a distance between the robotic vehicle and the target position, and a rotation angle parameter associated with the path.  
(New) The robotic vehicle of claim 45, wherein the processor is configured with processor-executable instructions to perform operations further comprising: moving the robotic vehicle part way along the determined path to the selected target position; determining a pose of the robotic vehicle; determining whether the robotic vehicle has reached the target position based, at least in part, on the determined pose of the robotic vehicle; and in response to determining that the robotic vehicle has not reached the target position: classifying areas in proximity to the pose as feature-rich or feature-poor based on environmental features identified in images; determining whether the determined path traverses an area in which the feature classification level is less than an acceptable threshold; and determining a new path from the pose of the robotic vehicle to the target position based, at least in part, on the feature classification level of areas proximate to the pose.  
(New) The robotic vehicle of claim 45, wherein the processor is configured with processor-executable instructions to perform operations such that selecting the target position based, at least in part, on the feature classification level of areas proximate to the robotic vehicle comprises: identifying a plurality of accessible frontiers in a map of the robotic vehicle’s location; determining respective frontier centers of the identified plurality of frontiers; and selecting a frontier from the identified plurality of accessible frontiers based, at least in part, on the feature classification level of areas along paths to the respective frontier centers.  
(New) The robotic vehicle of claim 45, wherein the processor is configured with processor-executable instructions to perform operations such that determining a path to the target position comprises: determining a plurality of accessible paths from the robotic vehicle to the target position; determining feature classification levels of areas traversed by each of the plurality of accessible paths; determining a distance of each of the plurality of accessible paths from the robotic vehicle to the target position; determining a number of rotations and angles of the rotations in each of the plurality of accessible paths between the robotic vehicle and the target position; and selecting one of the plurality of accessible paths to the target position based on the feature classification level of areas traversed by each path, the determined distance of each path, and the determined number of rotations and angles of the rotations in each path.  
(New) The robotic vehicle of claim 45, wherein the processor is configured with processor-executable instructions to perform operations further comprising: receiving from the image sensor an image of the environment; executing tracking on the image to obtain a current pose of the robotic vehicle; determining whether the current pose of the robotic vehicle was obtained; determining whether the robotic vehicle’s current location is a previously visited location in response to determining that the current pose of the robotic vehicle was not obtained; and performing target-less initialization using the image in response to determining that the robotic vehicle’s current location is not a previously visited location.  
(New) The robotic vehicle of claim 49, wherein the processor is configured with processor-executable instructions to perform operations further comprising in response to determining that the robotic vehicle’s current location is a previously visited location: executing re-localization on the image to obtain the current pose of the robotic vehicle; determining whether the current pose of the robotic vehicle was obtained;  6 Docket No. 175029 / 1376-2174Preliminary Amendment determining whether a number of failed attempts to obtain the current pose of the robotic vehicle exceeds an attempt threshold in response to determining that the current pose of the robotic vehicle was not obtained; and performing target-less initialization in response to determining that the number of failed attempts to obtain the current pose of the robotic vehicle exceeds the attempt threshold.  
(New) The robotic vehicle of claim 50, wherein the processor is configured with processor-executable instructions to perform operations such that performing target-less initialization using the image comprises: determining whether the robotic vehicle’s location is in an area that is classified as feature-rich; and executing target-less initialization on the image to obtain the current pose of the robotic vehicle in response to determining that the robotic vehicle’s location is in an area that is classified as feature-rich.  
(New) The robotic vehicle of claim 51, wherein the processor is configured with processor-executable instructions to perform operations further comprising moving the robotic vehicle without capturing images for a period of time in response to determining that the robotic vehicle’s location is in an area that is not classified as feature-rich.  
(New) A processing device configured for use in a robotic vehicle, wherein the processing device is configured with processor-executable instructions to perform operations comprising: classifying areas in proximity to the robotic vehicle as feature-rich or feature-poor based on environmental features identified in images; selecting a target position based, at least in part, on a feature classification level of areas proximate to the robotic vehicle; and determining a path to the target position based on the feature classification level of areas proximate to the robotic vehicle, a distance between the robotic vehicle and the target position, and a rotation angle parameter associated with the path.  
(New) The processing device of claim 53, wherein the processing device is configured with processor-executable instructions to perform operations further comprising:  7 Docket No. 175029 / 1376-2174Preliminary Amendment moving the robotic vehicle part way along the determined path to the selected target position; determining a pose of the robotic vehicle; determining whether the robotic vehicle has reached the target position based, at least in part, on the determined pose of the robotic vehicle; and in response to determining that the robotic vehicle has not reached the target position: classifying areas in proximity to the pose as feature-rich or feature-poor based on environmental features identified in images; determining whether the determined path traverses an area in which the feature classification level is less than an acceptable threshold; and determining a new path from the pose of the robotic vehicle to the target position based, at least in part, on the feature classification level of areas proximate to the pose.  
(New) The processing device of claim 53, wherein the processing device is configured with processor-executable instructions to perform operations such that selecting the target position based, at least in part, on the feature classification level of areas proximate to the robotic vehicle comprises: identifying a plurality of accessible frontiers in a map of the robotic vehicle’s location; determining respective frontier centers of the identified plurality of frontiers; and selecting a frontier from the identified plurality of accessible frontiers based, at least in part, on the feature classification level of areas along paths to the respective frontier centers.  
(New) The processing device of claim 53, wherein the processing device is configured with processor-executable instructions to perform operations such that determining a path to the target position comprises: determining a plurality of accessible paths from the robotic vehicle to the target position; determining feature classification levels of areas traversed by each of the plurality of accessible paths; determining a distance of each of the plurality of accessible paths from the robotic vehicle to the target position; determining a number of rotations and angles of the rotations in each of the plurality of accessible paths between the robotic vehicle and the target position; and  8 Docket No. 175029 / 1376-2174Preliminary Amendment selecting one of the plurality of accessible paths to the target position based on the feature classification level of areas traversed by each path, the determined distance of each path, and the determined number of rotations and angles of the rotations in each path.  
(New) The processing device of claim 53, wherein the processing device is configured with processor-executable instructions to perform operations further comprising: receiving an image of an environment captured by an image sensor of the robotic vehicle; executing tracking on the image to obtain a current pose of the robotic vehicle; determining whether the current pose of the robotic vehicle was obtained; determining whether the robotic vehicle’s current location is a previously visited location in response to determining that the current pose of the robotic vehicle was not obtained; and performing target-less initialization using the image in response to determining that the robotic vehicle’s current location is not a previously visited location.  
(New) The processing device of claim 57, wherein the processing device is configured with processor-executable instructions to perform operations further comprising in response to determining that the robotic vehicle’s current location is a previously visited location: executing re-localization on the image to obtain the current pose of the robotic vehicle; determining whether the current pose of the robotic vehicle was obtained; determining whether a number of failed attempts to obtain the current pose of the robotic vehicle exceeds an attempt threshold in response to determining that the current pose of the robotic vehicle was not obtained; and performing target-less initialization in response to determining that the number of failed attempts to obtain the current pose of the robotic vehicle exceeds the attempt threshold.  
(New) The processing device of claim 58, wherein the processing device is configured with processor-executable instructions to perform operations such that performing target-less initialization using the image comprises: determining whether the robotic vehicle’s location is in an area that is classified as feature-rich; and  9 Docket No. 175029 / 1376-2174Preliminary Amendment executing target-less initialization on the image to obtain the current pose of the robotic vehicle in response to determining that the robotic vehicle’s location is in an area that is classified as feature-rich.  
(New) The processing device of claim 59, wherein the processing device is configured with processor-executable instructions to perform operations further comprising moving the robotic vehicle without capturing images for a period of time in response to determining that the robotic vehicle’s location is in an area that is not classified as feature-rich.  
(New) A non-transitory processor-readable medium having stored thereon processor- executable instructions configured to cause a processor of a robotic vehicle to perform operations comprising: classifying areas in proximity to the robotic vehicle as feature-rich or feature-poor based on environmental features identified in images; selecting a target position based, at least in part, on a feature classification level of areas proximate to the robotic vehicle; and determining a path to the target position based on the feature classification level of areas proximate to the robotic vehicle, a distance between the robotic vehicle and the target position, and a rotation angle parameter associated with the path.  
(New) The non-transitory processor-readable medium of claim 61, wherein the stored processor-executable instructions are configured to cause the processor of a robotic vehicle to perform operations further comprising: moving the robotic vehicle part way along the determined path to the selected target position; determining a pose of the robotic vehicle; determining whether the robotic vehicle has reached the target position based, at least in part, on the determined pose of the robotic vehicle; and in response to determining that the robotic vehicle has not reached the target position: classifying areas in proximity to the pose as feature-rich or feature-poor based on environmental features identified in images; determining whether the determined path traverses an area in which the feature classification level is less than an acceptable threshold; and  10 Docket No. 175029 / 1376-2174Preliminary Amendment determining a new path from the pose of the robotic vehicle to the target position based, at least in part, on the feature classification level of areas proximate to the pose.  
(New) The non-transitory processor-readable medium of claim 61, wherein the stored processor-executable instructions are configured to cause the processor of a robotic vehicle to perform operations such that selecting the target position based, at least in part, on the feature classification level of areas proximate to the robotic vehicle comprises: identifying a plurality of accessible frontiers in a map of the robotic vehicle’s location; determining respective frontier centers of the identified plurality of frontiers; and selecting a frontier from the identified plurality of accessible frontiers based, at least in part, on the feature classification level of areas along paths to the respective frontier centers.  
(New) The non-transitory processor-readable medium of claim 61, wherein the stored processor-executable instructions are configured to cause the processor of a robotic vehicle to perform operations such that determining a path to the target position comprises: determining a plurality of accessible paths from the robotic vehicle to the target position; determining feature classification levels of areas traversed by each of the plurality of accessible paths; determining a distance of each of the plurality of accessible paths from the robotic vehicle to the target position; determining a number of rotations and angles of the rotations in each of the plurality of accessible paths between the robotic vehicle and the target position; and selecting one of the plurality of accessible paths to the target position based on the feature classification level of areas traversed by each path, the determined distance of each path, and the determined number of rotations and angles of the rotations in each path.  
(New) The non-transitory processor-readable medium of claim 61, wherein the stored processor-executable instructions are configured to cause the processor of a robotic vehicle to perform operations further comprising: receiving an image of an environment captured by an image sensor of the robotic vehicle; executing tracking on the image to obtain a current pose of the robotic vehicle;  11 Docket No. 175029 / 1376-2174Preliminary Amendment determining whether the current pose of the robotic vehicle was obtained; determining whether the robotic vehicle’s current location is a previously visited location in response to determining that the current pose of the robotic vehicle was not obtained; and performing target-less initialization using the image in response to determining that the robotic vehicle’s current location is not a previously visited location.  
(New) The non-transitory processor-readable medium of claim 65, wherein the stored processor-executable instructions are configured to cause the processor of a robotic vehicle to perform operations further comprising in response to determining that the robotic vehicle’s current location is a previously visited location: executing re-localization on the image to obtain the current pose of the robotic vehicle; determining whether the current pose of the robotic vehicle was obtained; determining whether a number of failed attempts to obtain the current pose of the robotic vehicle exceeds an attempt threshold in response to determining that the current pose of the robotic vehicle was not obtained; and performing target-less initialization in response to determining that the number of failed attempts to obtain the current pose of the robotic vehicle exceeds the attempt threshold.  
(New) The non-transitory processor-readable medium of claim 66, wherein the stored processor-executable instructions are configured to cause the processor of a robotic vehicle to perform operations such that performing target-less initialization using the image comprises: determining whether the robotic vehicle’s location is in an area that is classified as feature-rich; and executing target-less initialization on the image to obtain the current pose of the robotic vehicle in response to determining that the robotic vehicle’s location is in an area that is classified as feature-rich.  
(New) The non-transitory processor-readable medium of claim 67, wherein the stored processor-executable instructions are configured to cause the processor of a robotic vehicle to perform operations further comprising moving the robotic vehicle without capturing images for a period of time in response to determining that the robotic vehicle’s location is in an area that is not classified as feature-rich.

Step 2A, Prong Two: Is the Abstract Idea Inteqrated into a Practical Application?
No. The claims as a whole merely use a computer/processor as a tool to perform the abstract idea. The computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application.
Step 2B: Does the Claim Provide an Inventive Concept?
  	No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer/processor cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.
	As such, the claims are not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 37-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer et al. [US20080009966, now Bruemmer] with Yamauchi [US 20070156286, now Yamauchi].
Claim 37:
Bruemmer discloses classifying, by a processor of the robotic vehicle, areas in proximity to the robotic vehicle as feature-rich or feature-poor based on environmental features identified in captured images [see at least Bruemmer abstract, Fig. 6, 7,¶¶ 0068, 0183, 0395, 0396]; 
selecting, by the processor, a target position based, at least in part, on a feature classification level [danger or obstacles] of areas proximate to the robotic vehicle [see at least Bruemmer abstract, Fig. 6, 7, ¶¶  0011, 0015]; and 
determining, by the processor, a path to the target position based on the areas proximate to the robotic vehicle, a distance between the robotic vehicle and the target position, and a rotation angle parameter associated with the path [see at least Bruemmer abstract, Fig. 6, 7, 14, ¶¶  0011, 0015, 0099, 0222].
Bruemmer does not specifically disclose a feature classification level.
Yamauchi more specifically teaches on a feature classification level of areas proximate to the robotic vehicle [Yamauchi, ¶¶ 0149-0155].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the robotic software architecture of Bruemmer with the more specific feature classification of Yamauchi.
Examiners Note: feature classification is interpreted to mean indicating if a feature is dangerous to enter. 
Claim 45 is a robot performing the method of Claim 37 so is rejected under the same rationale as claim 37. 
Claim 53 is a processing device for use in a robotic vehicle performing the method of Claim 37 so is rejected under the same rationale as claim 37. 
Claim 61 is a non-transitory processor-readable medium configured to cause a processor of a robotic vehicle to perform the method of Claim 37 so is rejected under the same rationale as claim 37. 
Claim 38:
	Bruemmer in combination with Yamauchi disclosed the method of Claim 37.
Bruemmer further discloses moving the robotic vehicle part way along the determined path to the selected target position; 
determining, by the processor, a pose of the robotic vehicle [see at least Bruemmer Fig. 4, ¶¶  0087, 0125]; 
determining, by the processor, whether the robotic vehicle has reached the target position based, at least in part, on the determined pose of the robotic vehicle [see at least Bruemmer, Fig. 6, 7, 10B, ¶¶ 0121,0177, 0187]; and 
in response to determining that the robotic vehicle has not reached the target position: classifying, by the processor, areas in proximity to the pose as feature-rich or feature-poor based on environmental features identified in captured images [see at least Bruemmer ¶¶ 0068, 0095, 0185]; 
determining, by the processor, whether the determined path traverses an area in which the feature classification level [danger or obstacles] is less than an acceptable threshold [see at least Bruemmer ¶ 0222 (“determines whether an obstacle is within a danger zone” i.e. area less than an acceptable threshold)]; and 
determining, by the processor, a new path from the pose of the robotic vehicle to the target position based, at least in part, on the feature classification level [danger or obstacles] of areas proximate to the pose [see at least Bruemmer Fig. 20, ¶¶ 0260, 0296, 0297 0318].  
Bruemmer does not specifically disclose a feature classification .
Yamauchi more specifically teaches on a feature classification level of areas proximate to the robotic vehicle [Yamauchi, ¶¶ 0149-0155].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the robotic software architecture of Bruemmer with the more specific feature classification of Yamauchi.
Claim 46 is rejected under the same rationale as claim  38. 
Claim 54 is rejected under the same rationale as claim  38. 
Claim 62 is rejected under the same rationale as claim  38. 

Claim 39:

Bruemmer in combination with Yamauchi disclosed the method of Claim 37.
Bruemmer further discloses wherein selecting the target position based, at least in part, on the feature classification level [danger or obstacles] of areas proximate to the robotic vehicle comprises:2 Docket No. 175029 / 1376-2174Preliminary Amendmentidentifying, by the processor, a plurality of accessible frontiers in a map of the robotic vehicle's location [see at least Bruemmer, Fig. 6, 7, 10B, ¶¶ 0121, 0177,0286-0287, 0906]; 
determining, by the processor, respective frontier centers of the identified plurality of frontiers [see at least Bruemmer, ¶¶  0121, 0126, 0128, 0276]; and 
selecting, by the processor, a frontier from the identified plurality of accessible frontiers based, at least in part, on the feature classification level [danger or obstacles] of areas along paths to the respective frontier centers [see at least Bruemmer, ¶ 0276].  
Bruemmer does not specifically disclose a feature classification .
Yamauchi more specifically teaches on a feature classification level of areas [Yamauchi, ¶¶ 0149-0155].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the robotic software architecture of Bruemmer with the more specific feature classification of Yamauchi.
Claim
Claim 47 is rejected under the same rationale as claim 39. 
Claim 55 is rejected under the same rationale as claim 39. 
Claim 63 is rejected under the same rationale as claim 39. 

Claim 40: 
Bruemmer in combination with Yamauchi disclosed the method of Claim 37.
	Bruemmer further discloses a plurality of accessible paths from the robotic vehicle to the target position; determining, by the processor, feature classification levels [danger or obstacles] of areas traversed by each of the plurality of accessible paths [see at least Bruemmer, Fig. 6, 7, 10B, 20, ¶¶ 0121, 0145 (reactive path planning and obstacle avoidance), 0298, 0305]; 
determining, by the processor, a distance of each of the plurality of accessible paths from the robotic vehicle to the target position [see at least Bruemmer, ¶¶ 0157, 0177, 0305]; 
determining, by the processor, a number of rotations and angles of the rotations in each of the plurality of accessible paths between the robotic vehicle and the target position [see at least Bruemmer, Fig. 6, 7, 10B, 20, ¶¶ 0109-0114, 0125, 0305]; and 
selecting, by the processor, one of the plurality of accessible paths to the target position based on the feature classification level [danger or obstacles] of areas traversed by each path, the determined distance of each path, and the determined number of rotations and angles of the rotations in each path [see at least Bruemmer, Fig. 20, 22, ¶¶  0177, 0305].  
Bruemmer does not specifically disclose a feature classification .
Yamauchi more specifically teaches on a feature classification level of areas [Yamauchi, ¶¶ 0149-0155].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the robotic software architecture of Bruemmer with the more specific feature classification of Yamauchi.

Claim 48 is rejected under the same rationale as claim 40. 
Claim 56 is rejected under the same rationale as claim 40. 
Claim 64 is rejected under the same rationale as claim 40.

Claim 41:
Bruemmer in combination with Yamauchi disclosed the method of Claim 37.
Brummer further discloses capturing, by an image sensor of the robotic vehicle, an image of an environment  [see at least Bruemmer, ¶¶ 0068, 0183, 0191]; 
executing, by the processor, tracking on the captured image to obtain a current pose of the robotic vehicle [see at least Bruemmer, Fig. 19, 20, 22, ¶¶ 0123, 0125, 0141, 0145]; 
determining, by the processor, whether the current pose of the robotic vehicle was obtained [see at least Bruemmer ¶ 0404]; 
determining, by the processor, whether the robotic vehicle's current location is a previously visited location in response to determining that the current pose of the robotic vehicle was not obtained [see at least Bruemmer ¶ 0126 (when a robot returns to a previously-visited area), 0191]; and 3 Docket No. 175029 / 1376-2174Preliminary Amendment 
performing, by the processor, target-less initialization using the captured image in response to determining that the robotic vehicle's current location is not a previously visited location [see at least Bruemmer ¶¶ 0187, 0204].
Examiners Note: It is obvious that the data of determining a target location can include if it has been previously visited. 
Claim 49 is rejected under the same rationale as claim 41. 
Claim 57 is rejected under the same rationale as claim 41. 
Claim 65 is rejected under the same rationale as claim 41.

Claim 42: 
Bruemmer in combination with Yamauchi disclosed the method of Claim 41.
Brummer discloses the method of Claim 41.
Brummer further discloses comprising in response to determining that the robotic vehicle's current location is a previously visited location [see at least Bruemmer ¶ 0126 (when a robot returns to a previously-visited area), 0191]: 
executing, by the processor, re-localization on the captured image to obtain the current pose of the robotic vehicle [see at least Bruemmer abstract, ¶¶ 0013, 0014]; 
determining, by the processor, whether the current pose of the robotic vehicle was obtained [see at least Bruemmer abstract, ¶¶ 0013, 0014, 0404]; 
determining, by the processor, whether a number of failed attempts to obtain the current pose of the robotic vehicle exceeds an attempt threshold in response to determining that the current pose of the robotic vehicle was not obtained [see at least Bruemmer ¶ 0282, 0284, 0354]; and 
performing, by the processor, target-less initialization in response to determining that the number of failed attempts to obtain the current pose of the robotic vehicle exceeds the attempt threshold [see at least Bruemmer abstract, ¶¶ 0164, 0282].  
Claim 50 is rejected under the same rationale as claim 42. 
Claim 58 is rejected under the same rationale as claim 42. 
Claim 66 is rejected under the same rationale as claim 42.
Claim 43: 
Bruemmer in combination with Yamauchi disclosed the method of Claim 42.
Bruemmer discloses the method of Claim 42.
Bruemmer further discloses determining, by the processor, whether the robotic vehicle's location is in an area that is classified as feature-rich [see at least Bruemmer Fig. 6, 7, 22, ¶¶ 0165, 0171, 0272, 0309]; and 
executing target-less initialization on the captured image to obtain the current pose of the robotic vehicle in response to determining that the robotic vehicle's location is in an area that is classified as feature-rich [see at least Bruemmer Fig. 6, 7, 22, ¶¶ 0165, 0171, 0272, 0309].  
Claim 51 is rejected under the same rationale as claim 43. 
Claim 59 is rejected under the same rationale as claim 43. 
Claim 67 is rejected under the same rationale as claim 43.
Claim 44: 
Bruemmer in combination with Yamauchi disclosed the method of Claim 43.
Bruemmer discloses the method of Claim 43.
Bruemmer further discloses moving the robotic vehicle, by the processor, without capturing images for a period of time in response to determining that the robotic vehicle's location is in an area that is not classified as feature-rich [see at least Bruemmer ¶¶ 0345, 0396-0398].
Claim 52 is rejected under the same rationale as claim 44. 
Claim 60 is rejected under the same rationale as claim 44. 
Claim 68 is rejected under the same rationale as claim 44.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Piekniewski et al.        US 10032280
Tracking Salient Features
Grufman et al.             US 20170364090
MULTI-SENSOR, AUTONOMOUS ROBOTIC VEHICLE WITH MAPPING CAPABILITY
Ponulak et al.              US 9844873
Robotic devices may be trained by a trainer guiding the robot along a target trajectory using physical contact with the robot.
Fong et al.                   US 20170305010
A robot configured to navigate an operating environment, that includes a machine vision system
Meier et al.                 US 9358685
Robot systems that respond to users' corrective commands to generate and refine a policy
Munich et al.              US 20160147230
A mobile robot configured to navigate an operating environment
Lawrence, III et al.     US 20160016312
Maneuvers one or more machine vision components and/or one or more surface processing devices over the surface of a three-dimensional object.
Karvounis                    US 20150304634
MAPPING AND TRACKING SYSTEM
Patron et al.               US 20150202770
A sidewalk messaging of an autonomous robot.
Schnittman                 US 9020637
Simultaneous Localization And Mapping For A Mobile Robot.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571)270-7952. The examiner can normally be reached M-TH 6-3 flex: Fri 7-11 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952